MacLEAN, J.
The judgment entered in the court below on May 28, 1895, in favor of the plaintiffs and against the defendants, remaining uncanceled, and the discharge of the defendants in bankruptcy not extending thereto (see opinion in case between same parties at the present term, 94 N. Y. Supp. 763), the order granting leave to issue execution pursuant to section 1377 of the Code of Civil Procedure was within the discretion of the court, and warrants no interference here.
Order affirmed, with costs and disbursements. All concur.